Citation Nr: 1551041	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and service-connected ischemic heart disease (IHD) or coronary artery disease (CAD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to September 1970; including service in the Republic of Vietnam from August 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Pittsburg, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA) when denied entitlement to service connection for hypertension.  

This appeal was previously before the Board in March 2015, when his claim for service connection for hypertension was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Remand.  The matter has now been returned to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2015 Joint Motion for Remand states that April 2014 and May 2014 VA opinions relied on by the Board to deny service connection for hypertension are inadequate, in that they failed to either address or to adequately explain why the Veteran's service connected disabilities did not aggravate his hypertension.  The joint motion states that the Veteran should be provided an adequate VA examination report or opinion that explains whether the Veteran's service connected diabetes, ischemic heart disease, or coronary artery disease aggravated his hypertension.  

In addition, the joint motion states the Board failed to provide adequate reasons and bases as to why the Veteran is not entitled to service connection for hypertension on a direct basis as a result of his exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for hypertension.  The examiner must review the claims files.  

The examiner should respond to the following: 

a) Is it as likely as not that the Veteran's hypertension was incurred due to his presumed herbicide exposure during active service?  If the opinion is negative, merely stating that hypertension is not on the list of presumptive diseases will not be considered an adequate rationale.  

b) Is it as likely as not that the Veteran's hypertension was caused by diabetes mellitus type II, ischemic heart disease, coronary artery disease, or some combination thereof?  

c) If the answer to (b) is negative, is it as likely as not that the Veteran's hypertension was aggravated due to his service connected diabetes mellitus type II, his ischemic heart disease, his coronary artery disease, or some combination thereof?  

The examiner should note that VA will not concede aggravation unless the baseline level of the disability is established by medical evidence created prior to the aggravation, or or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of hypertension.

The examiner should provide reasons for these opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state wether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

